            Case 1:19-cv-00902-KBJ Document 17 Filed 01/19/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

REBECCA TWING                                                 CASE NO.: 1:19-cv-00902-KBJ
429 Cardinal Drive
Front Royal, VA 22630

       Plaintiff

v.

UNITED STATES OF AMERICA

      Defendant.
________________________________/

                          CORRECTED MOTION TO INTERVENE

       Intervenor Plaintiff, AMERICAN ZURICH INSURANCE COMPANY a/s/o REBECCA

TWING (“ZURICH”), by and through its undersigned counsel, respectfully moves this Court for

an order granting them leave to intervene as Plaintiffs in this action as of right pursuant to Rule

241(a)(2) or, in the alternative, permissively pursuant to Rule 24(b)(1)(B), and in support states as

follows:

       1.      Plaintiff, TWING, filed a Complaint against Defendant, UNITED STATES OF

AMERICA, regarding personal injuries that occurred on March 6, 2016 located on the premises

of the Smithsonian National Zoo. A copy of the Complaint is attached hereto as Exhibit “A”.

       2.      Subsequently, Accenture, LLP, employer of TWING, timely notified ZURICH,

their insurer, of the workers compensation claim for personal injuries to TWING.

       3.      ZURICH, through the workers compensation claim, compensated TWING for

personal injuries sustained on March 6, 2016 and seeks to pursue their claim against the Defendant.

A copy of ZURICH’s proposed Intervenor Complaint is attached hereto as Exhibit “B”.
              Case 1:19-cv-00902-KBJ Document 17 Filed 01/19/21 Page 2 of 3
Twing v. United States of America
Docket No.
Motion to Intervene
Page 2 of 3                                          /

         4.        Pursuant to Fed. R. Civ. P. 24(a)(2), the court may permit anyone to intervene as a

matter of right who “claims an interest relating to the property or transaction that is the subject of

the action, and is so situated that disposing of the action may as a practical matter impair or impede

the movant's ability to protect its interest, unless existing parties adequately represent that interest.”

         5.        Additionally, pursuant to Fed. R. Civ. P. 24(b)(1)(B), the court may permit anyone

to intervene permissively who “has a claim or defense that shares with the main action a common

question of law or fact.”

         6.        The Court, in Karsner v. Lothian, identified four (4) prerequisites to intervene as

of right: “(1) the application to intervene must be timely; (2) the applicant must demonstrate a

legally protected interest in the action; (3) the action must threaten to impair that interest; and (4)

no party to the action can be an adequate representative of the applicant's interests.” (quoting SEC

v. Prudential Sec. Inc., 136 F.3d 153, 156 (D.C.C. 1998).

         7.        Intervenor, ZURICH, has filed this Motion to Intervene after finding that TWING

initiated her own suit against the Defendant in 2019.

         8.        Intervenor, Zurich, has a legally protected interest in this action as Zurich is the

workers compensation carrier for Accenture, LLP, TWING’s employer at the time of injury, whom

provided TWING worker’s compensation benefits.

         9.        The present action, Rebecca Twing v. United States of America, does threaten to

impair Intervenor Zurich’s interest in damages as a result of the worker’s compensation benefits

paid out on behalf of TWING, if Intervenor Zurich is permitted to intervene.

         10.       The Plaintiff and Defendant, in the present action, are not the proper parties to

adequately represent the interests of Intervenor, Zurich.
            Case 1:19-cv-00902-KBJ Document 17 Filed 01/19/21 Page 3 of 3
Twing v. United States of America
Docket No.
Motion to Intervene
Page 3 of 3                                          /

         11.       Intervenor, Zurich, claims an interest in the transaction that is the subject of the

current litigation as TWING’s injuries sustained, while at the Smithsonian National Zoo, were

directly related to the worker’s compensation benefits paid out by Intervenor Zurich to TWING.

         12.       If Intervenor Zurich was not permitted to intervene in the present action, Zurich’s

interest would be impaired.

         13.       Allowing ZURICH to intervene will promote judicial economy.

         WHEREFORE, Intervenor, AMERICAN ZURICH INSURANCE COMPANY a/s/o

REBECCA TWING, respectfully requests this Court to allow it to intervene in this action, file

their Intervenor Complaint which accompanies this Motion as Exhibit “B,” and for any other relief

the Court deems proper.

                                     Compliance with LCvR 7(m)

         The undersigned hereby certifies that he has conferred with counsel for the Defendant and

that they oppose the relief requested in this Motion.


January 19th, 2021                                        Respectfully submitted,

                                                          /s/ Michael B. Stevens
Justin Beall (D.C. Bar No.:                              Michael B. Stevens (D.C. Bar No.: 1005211)
Counsel for Plaintiff, Rebecca Twing                     DERREVERE STEVENS BLACK & COZAD
Koonz, McKeeney, Johnson,                                2005 Vista Parkway, Suite 210
DePaolis & Lightfoot, L.L.P.                             West Palm Beach, FL 33411
10300 Eaton Place, Ste. 200                              Telephone: (561) 684-3222
Farifax, VA 22030                                        Facsimile: (561) 640-3050
(202) 794-6126                                           eservice@derreverelaw.com
JBEALL@KOONZ.COM                                         ririzarry@derreverelaw.com

The Honorable Diana Valdivia
Counsel for Defendant, United States of America
United States Attorney’s Office
555 4th Street, NW
Washington, D.C. 20530
(202) 252-2545
Diana.zal@usdoj.gov
